Case 2:19-cv-08689-AFM Document 27 Filed 03/04/21 Page 1 of 15 Page ID #:1799



  1

  2

  3

  4

  5

  6

  7

  8                           UNITED STATES DISTRICT COURT
  9                         CENTRAL DISTRICT OF CALIFORNIA
10

11        MICHAEL R., 1                                  Case No. 2:19-cv-08689-AFM
12                           Plaintiff,
13                                                       MEMORANDUM OPINION AND
                      v.
                                                         ORDER AFFIRMING DECISION
14                                                       OF THE COMMISSIONER
          COMMISSIONER OF SOCIAL
15        SECURITY,
16                           Defendant.
17

18            Plaintiff filed this action seeking review of the Commissioner’s final decision
19    denying his applications for disability insurance benefits and supplemental security
20    income. In accordance with the Court’s case management order, the parties have filed
21    briefs addressing the merits of the disputed issues. The matter is now ready for
22    decision.
23                                          BACKGROUND
24            In October 2015, Plaintiff applied for disability insurance benefits and
25    supplemental security income, alleging disability since May 23, 2015.
26
      1   Plaintiff’s name has been partially redacted in accordance with Federal Rule of Civil Procedure
27    5.2(c)(2)(B) and the recommendation of the Committee on Court Administration and Case
28    Management of the Judicial Conference of the United States.
Case 2:19-cv-08689-AFM Document 27 Filed 03/04/21 Page 2 of 15 Page ID #:1800



  1   (Administrative Record [“AR”] 380-391.)           Plaintiff’s applications were denied
  2   initially and upon reconsideration. (AR 250-258, 261-267.) A hearing took place on
  3   October 5, 2018 before an Administrative Law Judge (“ALJ”). Plaintiff, who was
  4   represented by counsel, and a vocational expert (“VE”) testified at the hearing. (AR
  5   111-144.)
  6         In a decision dated October 26, 2018, the ALJ found that Plaintiff suffered
  7   from the following severe impairments: bilateral status post-boxer’s fracture; status
  8   post-right ankle gunshot wound and open reduction and internal fixation with
  9   residual arthritis; obesity; left ankle degenerative arthritis; left hand 4th finger mallet
10    deformity; malunion of 5th left and 4th right fingers; right hand/wrist ganglion cysts;
11    back arthralgias; and depressive and anxiety disorders. (AR 78.) The ALJ determined
12    that Plaintiff had the residual functional capacity (“RFC”) to perform a range of light
13    work with the following restrictions: needing a cane to walk more than four blocks;
14    standing/walking no more than four hours in an eight-hour workday; occasionally
15    walking on uneven terrain; no climbing ladders or working at unprotected heights;
16    occasional postural activities; frequent handling and fingering and reaching
17    bilaterally; performance of simple and routine tasks; no more than incidental contact
18    with the public and co-workers; and no more than occasional contact with
19    supervisors. (AR 82.) Relying on the testimony of the VE, the ALJ concluded that
20    Plaintiff could perform jobs existing in significant numbers in the national economy.
21    Accordingly, the ALJ concluded that Plaintiff was not disabled. (AR 86-87.)
22          The Appeals Council subsequently denied Plaintiff’s request for review (AR
23    1-6), rendering the ALJ’s decision the final decision of the Commissioner.
24                                     DISPUTED ISSUES
25          Plaintiff, who is proceeding pro se, has not presented any disputed issue with
26    specificity. In his brief supporting his complaint, Plaintiff alleges that he is “still
27    going to physical therapy” and “still dealing with major pain in both hands due to the
28    breakage of the bones.” He also states that the screws in his ankle make it “hard for

                                                  2
Case 2:19-cv-08689-AFM Document 27 Filed 03/04/21 Page 3 of 15 Page ID #:1801



  1   me to stand and walk to keep my balance” and that his conditions affect his ability to
  2   perform “normal daily tasks,” which “can be very depressing.” (ECF No. 23 at 4-5.)
  3   Finally, Plaintiff states that his mental health physician, Dr. Kopp, “has been helping
  4   me with my issues.” (ECF No. 23 at 5.)
  5         Generally, the Court need not consider claims that Plaintiff fails to present with
  6   any specificity and that lack citation to evidence or legal authority. See, e.g., DeBerry
  7   v. Comm’r of Soc. Sec. Admin., 352 F. App’x 173, 176 (9th Cir. 2009) (declining to
  8   consider claim that ALJ failed properly to apply Social Security Ruling where
  9   claimant did not argue the issue “with any specificity” in her opening brief and failed
10    to cite “any evidence or legal authority” in support of her position); Nazarian v.
11    Berryhill, 2018 WL 2938581, at *4 (C.D. Cal. June 7, 2018) (finding plaintiff
12    “provide[d] no specific argument regarding how the ALJ in this case specifically
13    erred in such respect, and thus fail[ed] to persuade the Court that a remand is
14    warranted on such conclusory grounds”). Nevertheless, the Court has liberally
15    construed Plaintiff’s memorandum in support of the complaint to raise the issues
16    discussed below.
17                                 STANDARD OF REVIEW
18          Under 42 U.S.C. § 405(g), this Court reviews the Commissioner’s decision to
19    determine whether the Commissioner’s findings are supported by substantial
20    evidence and whether the proper legal standards were applied. See Treichler v.
21    Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1098 (9th Cir. 2014). Under the
22    substantial-evidence standard, this Court asks whether the administrative record
23    contains sufficient evidence to support the Commissioner’s factual determinations.
24    Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019). As the Supreme Court stated in
25    Biestek, “whatever the meaning of “substantial” in other contexts, the threshold for
26    such evidentiary sufficiency is not high.” Id. It means “more than a mere scintilla”
27    but less than a preponderance and is “such relevant evidence as a reasonable mind
28    might accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S.

                                                 3
Case 2:19-cv-08689-AFM Document 27 Filed 03/04/21 Page 4 of 15 Page ID #:1802



  1   389, 401 (1971). This Court must review the record as a whole, weighing both the
  2   evidence that supports and the evidence that detracts from the Commissioner’s
  3   conclusion. Lingenfelter v. Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007). Where
  4   evidence is susceptible of more than one rational interpretation, the Commissioner’s
  5   decision must be upheld. See Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007).
  6                                      DISCUSSION
  7   I.    Medical Record
  8         The ALJ summarized the relevant medical record. With regard to Plaintiff’s
  9   physical impairments, the ALJ began by discussing Plaintiff’s history of bilateral
10    status post-boxer’s fracture and status post-right ankle gunshot wound and open
11    reduction and internal fixation. (AR 78, citing AR 508-512.) The ALJ noted that
12    updated x-rays from June 2015 showed signs of old injuries but no acute fracture or
13    significant arthritis. (AR 617-620.) In July 2015, Plaintiff was prescribed ibuprofen
14    and Naproxen for relief of pain related to these “old injuries.” (AR 620-622.)
15          In January 2016, Plaintiff presented to the emergency room complaining of
16    residual pain related to his hand and ankle injuries. Plaintiff was found to have a cyst
17    on his right and some claw deformity but showed no tenderness. Plaintiff had some
18    diminished range of motion in his left ankle due to pain. No other physical deficits
19    were noted. Plaintiff was discharged with a prescription for pain medication (Norco).
20    (AR 686-691.)
21          In February 2016, Plaintiff was treated at South Bay Family Health Care for
22    complaints of chronic pain in left ankle and hands based upon his prior injuries. He
23    was diagnosed with osteoarthritis of his hands and left ankle and advised to continue
24    using pain medication. (AR 705-707.) The ALJ noted that Plaintiff made intermittent
25    reports of similar pain throughout 2016. (AR 709-724.)
26          In March 2016, Plaintiff underwent an orthopedic consultation with Samer
27    Alnajjar, M.D., at the California Orthopedic Institute. Dr. Alnajjar diagnosed
28    Plaintiff with right wrist ganglion cyst and a left mallet finger. His mallet finger was

                                                 4
Case 2:19-cv-08689-AFM Document 27 Filed 03/04/21 Page 5 of 15 Page ID #:1803



  1   treated with a splint and hand therapy. Plaintiff underwent surgical ganglion removal
  2   in July 2016, followed by occupational therapy. (AR 727-755.)
  3         The ALJ noted x-rays of Plaintiff’s left ankle taken in September 2016 and
  4   June 2018 revealed severe degenerative arthritis. (AR 1111, 1350.)
  5         In January and April 2017, Plaintiff presented to the emergency room
  6   complaining about the return of his right wrist ganglion cyst with mild tingling in his
  7   fingers. The fluid was removed from the joint capsule without complication, and
  8   Plaintiff was discharged. (AR 775-788, 789-798.) In September 2017, Dr. Alnajjar
  9   performed a surgical excision of Plaintiff’s right wrist ganglion cyst. (AR 894.)
10    Thereafter, Plaintiff continued to participate in physical therapy. (AR 1120-1177,
11    1471-1552.)
12          Warren Yu, M.D., performed a consultative orthopedic evaluation of Plaintiff
13    in January 2018. Plaintiff reported residual bilateral wrist and left ankle pain. He
14    denied back pain. Examination revealed normal range of motion in back, neck and
15    extremities. Straight-leg raising was negative bilaterally in both the supine and seated
16    position. Plaintiff exhibited residual tenderness on palpation over the right wrist, but
17    range of motion was full and painless in all planes; there was no swelling or effusion;
18    and Tinel’s sign over the carpal tunnel, cubital tunnel, radial tunnel, and Guyon’s
19    tunnel were negative. Plaintiff showed pain in the fourth and fifth metacarpals of his
20    left hand and the fourth metacarpal of his right hand, but there was no atrophy or
21    tenderness. Plaintiff had no loss of fine or gross manipulative functioning and range
22    of motion of the fingers was full and painless. Plaintiff also showed some left ankle
23    tenderness and reduced ranges of motion, but retained normal neurological
24    functioning. Dr. Yu diagnosed Plaintiff with mild posttraumatic arthritis of the left
25    ankle; malunion of the fifth metacarpal on the left hand and fourth metacarpal on the
26    right hand; mallet finger of the fourth digit on the left hand; and myofascial low back
27    pain. In Dr. Yu’s opinion, Plaintiff retained the ability to lift/carry 10-20 pounds;
28    stand/walk for four hours in an eight-hour workday; sit for six hours in an eight-hour

                                                 5
Case 2:19-cv-08689-AFM Document 27 Filed 03/04/21 Page 6 of 15 Page ID #:1804



  1   workday; perform occasional postural movements; and frequent manipulative tasks.
  2   (AR 762- 772.)
  3         Throughout 2018, Plaintiff continued to complain of left ankle arthralgias. (AR
  4   1558, 1564-1565, 1568-1572, 1581-1583.)
  5         In treatment notes from July 2018, Dr. Alnajjar observed that Plaintiff had
  6   developed a new right wrist cyst near his previously treated lesion. The cyst limited
  7   full extension and flexion of the wrist and Tinel’s test as positive with percussion
  8   over the main and radial nerve. Dr. Alnajjar recommended another procedure to
  9   aspirate the new cyst and the use of a short-arm splint until Plaintiff could be
10    scheduled for surgery to excise the cyst. (AR 1600-1601.)
11          With regard to Plaintiff’s mental impairments, the ALJ noted that he was
12    treated at Gateway Homeless Services between 2014 and 2017. At his initial
13    assessment in September 2014, Plaintiff reported a history of depression with
14    paranoia, insomnia, low energy, anxiety, and hallucinations but had not previously
15    sought formal mental health treatment. Plaintiff indicated he self-medicated with
16    marijuana and alcohol. He was diagnosed with major depressive disorder with
17    psychotic features and alcohol and cannabis abuse. (AR 514-515, 518-530.)
18    Plaintiff’s treating psychiatrist, Arthur Kopp, M.D, prescribed Remeron, an anti-
19    depressant medication. (AR 518, 525-526.)
20          Every one or two months from 2015 through 2017, Plaintiff continued follow-
21    up outpatient therapy treatment with Dr. Kopp. (AR 803-886.) Treatment notes from
22    November 2014, January 2015, and February 2015 all reflect that Plaintiff was
23    compliant with his medication and denied side effects. Mental status examination
24    revealed a sad mood and blunted affect. Plaintiff’s thought process was well
25    organized, his speech was normal, his personal hygiene was good, he denied audio
26    or visual hallucinations and denied suicide ideation. (AR 594, 596, 599.)
27          Notes from a March 2015 follow-up revealed Plaintiff to be alert, cooperative,
28    and clean. No abnormal movements were observed. Plaintiff’s speech was normal;

                                               6
Case 2:19-cv-08689-AFM Document 27 Filed 03/04/21 Page 7 of 15 Page ID #:1805



  1   his mood was euthymic; his memory, attention, and concentration were intact. His
  2   thought process exhibited no delusions and his cognitive functions appeared to be
  3   grossly intact. Plaintiff reported that he was doing “much better” and his mood was
  4   not as irritable as before. He denied suicidal ideation, auditory or visual
  5   hallucinations. Dr. Kopp continued Plaintiff’s medication. (AR 611-613.)
  6         Dr. Kopp next saw Plaintiff in June 2015. Plaintiff had missed several
  7   appointments and presented with exacerbation of depressed mood and irritability. As
  8   a result of missed appointments, Plaintiff’s medication compliance was noted to be
  9   poor. Nevertheless, other than dysphoric mood and blunted affect, Plaintiff’s mental
10    status examination was essentially normal. (AR 806-807.) Later that month, Plaintiff
11    reported paranoia. Mental status examination revealed Plaintiff’s speech was low and
12    slow; his mood was dysphoric; his affect was blunted; his attention and concentration
13    were impaired; his thought content exhibited paranoid - persecutory delusions; and
14    his insight and judgment were poor. Dr. Kopp prescribed Seroquel. (AR 809-811.)
15    In July 2015, Plaintiff complained of depression, and Dr. Kopp increased the dosage
16    of Plaintiff’s anti-depressant medication. (AR 812-814.) In August 2015, Dr. Kopp
17    noted that Plaintiff was alert, cooperative, and clean. He did not exhibit abnormal
18    movements; he was oriented; his memory, attention, and concentration were intact;
19    he denied suicidal ideation and hallucinations; and his through content did not exhibit
20    delusions. However, Plaintiff’s mood was dysphoric; his affect was blunted; his
21    speech rate, tone, and volume were abnormal; and Dr. Kopp noted that Plaintiff’s
22    cognitive functions “appeared to be impaired.” (AR 815-816.) By September 2015,
23    Plaintiff reported medication compliance with no side effects. His mental status
24    examination returned to essentially normal but for dysphoric mood and blunted
25    affect. Notably, Plaintiff’s speech was normal; he was alert and oriented; his memory,
26    attention, and concentration were intact; and his cognitive functions were grossly
27    intact. (AR 818-819.)
28

                                                7
Case 2:19-cv-08689-AFM Document 27 Filed 03/04/21 Page 8 of 15 Page ID #:1806



  1           In an April 2016 Mental Disorder Questionnaire Form, Dr. Kopp diagnosed
  2   Plaintiff with major depressive episode, and noted that Plaintiff had no deficits of
  3   behavior, memory, or intelligence. Dr. Kopp also indicated that Plaintiff was able to
  4   independently perform daily living activities and public transportation. However, he
  5   noted that Plaintiff had poor judgment and was generally paranoid, fearful and
  6   delusional. In Dr. Kopp’s opinion, Plaintiff was able to follow simple instructions,
  7   but had problems accepting direction or supervision. (AR 700-704.) In December
  8   2016, Dr. Kopp completed a form entitled “Medical Opinion Re: Ability to Do Work-
  9   Related Activities (Mental).” At that time, Dr. Kopp assessed Plaintiff’s ability to
10    perform all but two work-related activities as either “seriously limited” or “unable to
11    meet competitive standards.” (AR 756-757.)
12            In February 2016, Plaintiff underwent a consultative psychiatric evaluation
13    conducted by Larisa Levin, M.D. Plaintiff complained of depression, mood swings,
14    low motivation, and ongoing marijuana and alcohol use. He indicated that he received
15    outpatient therapy and took medications including Remeron and Seroquel. He stated
16    that he was “doing fairly stable on his medications,” experienced “fewer mood
17    swings,” “sleeps and eats well,” has no perceptual disturbances, suicidal or homicidal
18    ideations. Plaintiff denied problems caring for his personal needs, performing
19    household chores or daily activities, getting along with others, maintaining attention,
20    or completing household tasks. Plaintiff’s mental status examination revealed him to
21    be appropriately dressed and groomed; cooperative; oriented; with intact memory,
22    concentration, judgment, and cognitive functioning. Plaintiff’s mood was dysphoric
23    and showed no signs of psychosis. Dr. Levin diagnosed Plaintiff with mood disorder,
24    not otherwise specified and cannabis and alcohol abuse. She opined that Plaintiff’s
25    mental impairments resulted in no work-related mental functional deficits. (AR 692-
26    697.)
27            The ALJ noted that in January 2017, Dr. Kopp found Plaintiff was calm and
28    cooperative. Plaintiff reported good medication compliance and no side effects.

                                                8
Case 2:19-cv-08689-AFM Document 27 Filed 03/04/21 Page 9 of 15 Page ID #:1807



  1   Other than a dysphoric mood and blunted affect, Plaintiff’s mental status examination
  2   was normal. (AR 80, citing AR 861-862.) The ALJ observed that “[l]ittle change was
  3   noted during 2017, and as of a December 2017 visit to Dr. Kopp, [Plaintiff] again
  4   generally performed well upon mental status testing, but for a dysphoric mood.” (AR
  5   80, citing AR 761.)
  6         In March 2016, a State agency medical evaluator reviewed the medical record
  7   and found that there had been no material change since the prior ALJ’s unfavorable
  8   determination. The physician opined that Plaintiff suffered from a medically severe
  9   impairment of osteoarthrosis and allied disorders, but that his mental impairment was
10    not severe. In the State agency physician’s opinion, Plaintiff could lift/carry 25-50
11    pounds; sit/stand/walk for six hours each in an eight-hour workday; and perform
12    frequent postural movements. (AR 169-184, 187-203.) On reconsideration, a State
13    agency physician reached the same conclusion regarding Plaintiff’s physical
14    impairments. After considering Dr. Kopp’s latest report, the State agency physician
15    found Plaintiff’s affective disorder severe and opined that it resulted in a moderate
16    concentration deficit. (AR 205-223, 225-244.)
17    II.   The ALJ’s Decision
18          At the outset, the ALJ noted that Plaintiff had filed a prior claim for disability:
19    In a decision dated May 22, 2015, another ALJ had found Plaintiff not disabled. (AR
20    75; see AR 145-161.) As the ALJ recognized, a final determination that a claimant is
21    not disabled creates a presumption that the claimant continued to be able to work
22    after that date. See Vasquez v. Astrue, 572 F.3d 586, 597 (9th Cir. 2009). While a
23    claimant can rebut this presumption by establishing changed circumstances
24    indicating a greater disability, the ALJ concluded that Plaintiff had failed to do so.
25    (AR 75-76, citing Chavez v. Bowen, 844 F.2d 691, 693 (9th Cir. 1988).)
26          As set forth in detail above, the ALJ considered all of the medical evidence as
27    well as the medical opinions. (AR 78-81.) With respect to Plaintiff’s physical
28    impairments, the ALJ noted there was no evidence of new injuries, trauma, or

                                                 9
Case 2:19-cv-08689-AFM Document 27 Filed 03/04/21 Page 10 of 15 Page ID #:1808



  1   significant changes in Plaintiff’s physical health since the prior unfavorable hearing
  2   decision. (AR 83-84.) The ALJ stated that Plaintiff was primarily treated with pain
  3   medications and underwent various procedures to treat recurrent ganglion cysts on
  4   his right hand, used splints to treat finger contracture, and received intermittent
  5   occupational/physical therapy for his hands and ankles. Nevertheless, the ALJ found
  6   it significant that Plaintiff had not required major orthopedic surgical procedures on
  7   his hands, wrists, ankles or back or ongoing pain management treatment. Plaintiff’s
  8   treating surgeon, Dr. Alnajjar, did not assess Plaintiff as being wholly precluded from
  9   using his hands/wrists/fingers, and Plaintiff generally performed well during
 10   Dr. Yu’s 2018 examination. The ALJ noted that Dr. Yu opined that Plaintiff was able
 11   to perform a reduced range of light work and that no treating or examining medical
 12   source assessed Plaintiff with more restricted than Dr. Yu had. (AR 84.) Accordingly,
 13   the ALJ determined Plaintiff could perform light work with the restrictions set out
 14   above – namely, standing/walking up to four hours in an eight-hour workday;
 15   frequent handling and fingering and reaching bilaterally; occasional postural
 16   activities; no climbing ladders or working at unprotected heights; and required a cane
 17   to walk more than four blocks. (AR 85.)
 18         With respect to Plaintiff’s mental impairments, the ALJ concluded that the
 19   medical record did not demonstrate any significant change or deterioration in
 20   Plaintiff’s mental health since the prior unfavorable decision. In particular, the ALJ
 21   noted that Plaintiff had not required inpatient psychiatric care or intensive outpatient
 22   therapy. Instead, Plaintiff’s mental health treatment consisted of “intermittent”
 23   treatment at the Gateway Homeless services between 2014 and 2017, during which
 24   time he “performed well upon mental status testing, particularly after being
 25   prescribed various anti-depressant medications.” (AR 84.) The ALJ observed that
 26   Dr. Kopp’s November 2016 assessment was inconsistent with Plaintiff’s presentation
 27   to Dr. Levin, with Dr. Kopp’s own assessment from a few months earlier in which
 28   he found Plaintiff capable of performing simple tasks, with Dr. Kopp’s 2017

                                                10
Case 2:19-cv-08689-AFM Document 27 Filed 03/04/21 Page 11 of 15 Page ID #:1809



  1   treatment notes revealing Plaintiff’s mental status examinations were generally
  2   unremarkable, and with the medical record which lacked any referral for more
  3   significant mental health treatment or the use of stronger psychiatric medication. (AR
  4   84-85.) Accordingly, the ALJ determined that Plaintiff could perform work involving
  5   simple and routine tasks, no more than incidental contact with the public and
  6   coworkers, and no more than occasional contact with supervisors. (AR 85-86.)
  7          The ALJ found the opinions of the State agency physicians were consistent
  8   with the record and restricted Plaintiff to simple routine tasks. The ALJ gave
  9   Plaintiff’s allegations of isolation and problems with people “the benefit of the
 10   doubt” and incorporated into the RFC additional limitations in interacting with
 11   others. (AR 22.)
 12   III.   Analysis
 13          A. The ALJ did not commit error at Steps One, Two, or Three of the
 14             Sequential Evaluation
 15          At Step One of the Sequential Evaluation, the ALJ determined that Plaintiff
 16   had not engaged in substantial gainful activity since the alleged onset date of May 22,
 17   2015. (AR 77.) In addition, the ALJ noted that despite having performed past work
 18   activity, Plaintiff’s earnings had never risen to the level of presumptive substantial
 19   gainful activity. (AR 77-78.) Plaintiff does not contend that the ALJ committed error
 20   in this regard. See 20 C.F.R. §§ 404.1520(b), 416.920(b).
 21          At Step Two, the ALJ determined that Plaintiff suffered from numerous severe
 22   medically determinable impairments: bilateral status post-boxer’s fracture; status
 23   post-right ankle gunshot wound and open reduction and internal fixation with
 24   residual arthritis; obesity; left ankle degenerative arthritis; left hand fourth finger
 25   mallet deformity; malunion of the fifth left and fourth right fingers; right hand/wrist
 26   ganglion cysts; back arthralgias; and depressive and anxiety disorders. (AR 78.)
 27   Plaintiff does not allege that he suffered from an additional severe medically
 28

                                                11
Case 2:19-cv-08689-AFM Document 27 Filed 03/04/21 Page 12 of 15 Page ID #:1810



  1   determinable impairment that the ALJ failed to address. See 20 C.F.R.
  2   §§ 404.1520(c), 416.920(c).
  3         At Step Three, the ALJ found that Plaintiff’s impairments did not meet or equal
  4   any listed impairment. (AR 81.) Plaintiff does not contend that the ALJ erred in this
  5   determination. See 20 C.F.R. §§ 404.1520(d), 416.920(d).
  6         B. The ALJ’s RFC determination is supported by substantial evidence
  7         Prior to reaching Step Four of the sequential evaluation process, the ALJ was
  8   required to assess Plaintiff’s RFC. An RFC is the most a claimant can do despite his
  9   or her limitations. See 20 C.F.R. §§404.1545(a)(1), 416.945(a)(1). In determining a
 10   claimant’s RFC, an ALJ must consider all relevant evidence in the record. Robbins
 11   v. Soc. Sec. Admin., 466 F.3d 880, 883 (9th Cir. 2006). The ALJ need not include
 12   properly rejected evidence or subjective complaints. See Bayliss v. Barnhart, 427
 13   F.3d 1211, 1217 (9th Cir. 2005); Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d
 14   1190, 1197 (9th Cir. 2004). The Court considers the ALJ’s determination in the
 15   context of “the entire record as a whole,” and if the “evidence is susceptible to more
 16   than one rational interpretation, the ALJ’s decision should be upheld.” Ryan v.
 17   Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008) (internal quotation marks
 18   omitted).
 19         As set out above, the ALJ considered all of the medical evidence and
 20   determined that Plaintiff retained the ability to perform light work except he would
 21   need to use a cane to walk more than four blocks; could stand/walk up to four hours
 22   in an eight-hour workday; could occasionally walk on uneven terrain; could not climb
 23   ladders or work at unprotected heights; could occasionally perform postural
 24   activities; could frequently handle and finger and reach bilaterally; and could perform
 25   simple, routine tasks with no more than incidental contact with the public and co-
 26   workers and no more than occasional contact with supervisors. (AR 82.) In reaching
 27   the determination regarding the functional limitations imposed by Plaintiff’s physical
 28   impairments, the ALJ considered and essentially adopted the opinion of Dr. Yu, who

                                                12
Case 2:19-cv-08689-AFM Document 27 Filed 03/04/21 Page 13 of 15 Page ID #:1811



  1   performed an orthopedic examination of Plaintiff in January 2018. (AR 79, 762-766.)
  2   In assessing the limitations imposed by Plaintiff’s mental impairments, the ALJ
  3   relied upon the psychiatric evaluation performed by Dr. Levin – although the ALJ
  4   imposed additional limitations beyond those opined by Dr. Levin. (AR 80, 692-697.)
  5         The ALJ properly relied upon the opinions of examining physicians, and these
  6   opinions constitute substantial evidence supporting the ALJ’s RFC determination.
  7   See Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir. 2002) (“opinions of non-treating
  8   or non-examining physicians may also serve as substantial evidence when the
  9   opinions are consistent with independent clinical findings or other evidence in the
 10   record”); Tonapetyan v. Halter, 242 F.3d 1144, 1149 (9th Cir. 2001) (consultative
 11   examiner’s opinion on its own constituted substantial evidence, because it rested on
 12   independent examination of claimant).
 13         At best, Plaintiff’s arguments about his bilateral hand pain and the limitations
 14   caused by his ankle impairment amount to a disagreement as to how the evidence
 15   should be interpreted. So long as the ALJ’s interpretation of the record is rational and
 16   supported by substantial evidence, which it is here, the Court may not disturb it. See
 17   Lewis v. Astrue, 498 F.3d 909, 911 (9th Cir. 2007) (“[I]f evidence is susceptible of
 18   more than one rational interpretation, the decision of the ALJ must be upheld”); see
 19   generally Biestek, 139 S. Ct. at 1154 (observing that in the social security context,
 20   the threshold for “substantial evidence” is “not high”).
 21         For the foregoing reasons, the ALJ’s RFC assessment must be affirmed. See
 22   Bayliss, 427 F.3d at 1217 (“We will affirm the ALJ’s determination of Bayliss’s RFC
 23   if the ALJ applied the proper legal standard and his decision is supported by
 24   substantial evidence.”).
 25         C. The ALJ did not err at Steps Four or Five of the Sequential Evaluation
 26         At Step Four, the ALJ is required to determine whether Plaintiff’s RFC enabled
 27   him to perform his past relevant work. See 20 C.F.R. §§ 404.1520(f), 416.920(f).
 28

                                                13
Case 2:19-cv-08689-AFM Document 27 Filed 03/04/21 Page 14 of 15 Page ID #:1812



  1   Here, the ALJ concluded Plaintiff did not have any past relevant work, and Plaintiff
  2   does not challenge this finding. (AR 77-78, 86.)
  3         At Step Five, the ALJ considered Plaintiff’s age, education, work experience,
  4   and RFC in order to determine whether Plaintiff could perform work existing in
  5   significant numbers in the national economy. See 20 C.F.R. §§ 404.1520(g),
  6   416.920(g). At the hearing, the ALJ asked the VE whether an individual with
  7   Plaintiff’s vocational profile and RFC could perform work existing in significant
  8   numbers in the national economy. The VE testified in the affirmative, and identified
  9   representative jobs of assembler, inspector, and sorter. (AR 141-142.) The
 10   hypothetical that the ALJ posed to the VE contained all of the limitations that the
 11   ALJ found credible and supported by substantial evidence in the record. Accordingly,
 12   the ALJ’s reliance on the VE’s testimony was proper. See Bayliss, 427 F.3d at 1217-
 13   1218 (ALJ properly relied on VE testimony where hypothetical posed to VE
 14   contained all limitations the ALJ found credible and supported).
 15         D. Plaintiff’s assertions do not fairly raise any other claim of error
 16         Plaintiff states that he is “still dealing with major pain in both hands,” his ankle
 17   impairment makes it “hard for [him] to stand and walk to keep [his] balance,” and
 18   “just normal daily tasks affects me to the highest [sic] exchange.” (ECF No. 23 at 4-
 19   5.) Even liberally construed, these assertions do not fairly present a claim that the
 20   ALJ erred in discounting Plaintiff’s testimony. See, e.g., DeBerry, 352 F. App’x at
 21   176 (declining to consider claim that ALJ failed properly to apply Social Security
 22   Ruling where claimant did not argue the issue “with any specificity” in her opening
 23   brief and failed to cite “any evidence or legal authority” in support of her position);
 24   Nazarian, 2018 WL 2938581, at *4 (plaintiff “provides no specific argument
 25   regarding how the ALJ in this case specifically erred in such respect, and thus fails
 26   to persuade the Court that a remand is warranted on such conclusory grounds”);
 27   Moody v. Berryhill, 245 F. Supp. 3d 1028, 1033 (C.D. Ill. 2017) (where plaintiff does
 28

                                                 14
Case 2:19-cv-08689-AFM Document 27 Filed 03/04/21 Page 15 of 15 Page ID #:1813



  1   not clearly identify the ALJ’s problematic findings or legal support, court “cannot fill
  2   the void by crafting arguments and performing the necessary legal research”).
  3         The ALJ discussed Plaintiff’s subjective complaints (including his allegations
  4   of pain and limitations) and rejected them. The ALJ provided several reasons for
  5   discounting Plaintiff’s credibility, including (a) the absence of significant clinical or
  6   diagnostic findings supporting the degree of disability Plaintiff alleged; (b) the
  7   inconsistency between Plaintiff’s allegations and his statements to Dr. Levin that he
  8   had no difficulties getting along with others, making decisions, maintain attention or
  9   concentration, following instructions, or completing tasks; (d) the fact that Plaintiff
 10   had not experienced any new trauma or injuries since the prior unfavorable decision,
 11   nor had he required any significant additional medical procedures apart from some
 12   draining/removal of his hand cysts; and (e) the inconsistency between Plaintiff’s
 13   allegations of disabling symptoms and his ability to perform daily activities including
 14   light household chores, care for his personal needs, and use public transportation.
 15   (AR 84-85.) Plaintiff has not presented a legitimate challenge to the ALJ’s credibility
 16   determination, and the Court’s review does not suggest that the ALJ erred. See
 17   generally Ghanim v. Colvin, 763 F.3d 1154, 1163 (9th Cir. 2014) (factors ALJ may
 18   consider when making credibility determination include lack of objective medical
 19   evidence,   claimant’s    treatment    history,   claimant’s    daily   activities,   and
 20   inconsistencies in testimony).
 21                                          ORDER
 22         IT IS THEREFORE ORDERED that Judgment be entered affirming the
 23   decision of the Commissioner and dismissing this action with prejudice.
 24   DATED: 3/4/2021
 25

 26                                           ____________________________________
 27                                                ALEXANDER F. MacKINNON
                                              UNITED STATES MAGISTRATE JUDGE
 28

                                                 15
